Citation Nr: 1812348	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-31 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include mood disorder, not otherwise specified (NOS), and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to exposure to asbestos.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to an initial compensable rating for facial scar.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Leanne M. Innet, Associate Attorney


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office in Saint Louis, Missouri (RO).

The Veteran's February 2013 application for compensation included a claim for service connection for PTSD.  The evidence of record shows that the Veteran has a diagnosis of mood disorder, NOS.  The Board notes that when a claim is made, the Veteran is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In this case, the Board has broadened the claim and has considered all possible acquired psychiatric disorders, to include mood disorder, NOS, and PTSD.

In September 2017, the Veteran testified at a videoconference Board hearing before the undersigned, and a transcript is of record.

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future review of this Veteran's case should take into consideration the existence of these electronic records.

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On September 6, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested as to the issues of entitlement to service connection for COPD and to an initial compensable rating for facial scar.

2.  The Veteran does not have PTSD, and his mood disorder, NOS, did not manifest in service and is not related to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran as to the issues of entitlement to service connection for COPD and to an initial compensable rating for facial scar have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. 
§ 20.204 (2017).

2.  The criteria for service connection for an acquired psychiatric disorder, to include mood disorder, NOS, and PTSD, have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d), (f)(2) & (3) (2017).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As required by the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (Court), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159(b) (2017).  These provisions have been fulfilled.

During his September 2017 videoconference Board hearing, the Veteran stated that he was not impressed with the VA examiner during the January 2013 VA examination because the examiner asked the Veteran to repeat a series of numbers back to him.  The Veteran indicated that his perspective was that because he worked with numbers every day that he did not have to demonstrate his ability to retain information during the examination.  The Veteran stated that after receiving the VA examination report showing that there was nothing wrong with him his faith in psychiatric help continued to be non-existent.  The Veteran stated that once he got the impression that the examiner did not know exactly what he was doing, he did not see any point in putting much effort into cooperating with the examiner.

VA has a duty to assist veterans to substantiate their claims, including providing a VA examination when necessary.  38 C.F.R. § 3.159(c)(4) (2017).  Concomitantly, veterans have a duty to cooperate during examinations.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  Here, in January 2013, VA fulfilled its duty to provide a VA examination to determine whether the Veteran has any psychiatric disorders and, if so, whether they are etiologically related to his active service.  During his September 2017 testimony, the Veteran admitted that he did not fulfill his duty to cooperate.  The Board, therefore, finds that the provisions of the VCAA have been fulfilled.

The Veteran has not raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  As such, the Board will now review the merits of the Veteran's claims.

Withdrawal of Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105(d)(5) (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204 (2017).  In the present case, at the September 6, 2017, videoconference Board hearing the Veteran withdrew this appeal as to the issues of entitlement to service connection for COPD and to an initial compensable rating for facial scar, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed as to the issues of entitlement to service connection for COPD and to an initial compensable rating for facial scar.

Service Connection

The Veteran contends that he has acquired psychiatric disorders, to include mood disorder, NOS, and PTSD, that are related to his active service.

In general, service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. 
§ 3.303 (2017).  To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).

Service connection for certain chronic diseases, including psychoses, will be presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a) (2017); see Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see also Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013) (constraining section 3.303(b) to those chronic diseases listed in § 3.309(a)).

Additionally, for those same enumerated chronic diseases service connection may be granted despite the lack of evidence of such disease during service if there is a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b), 3.309(a) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  38 C.F.R. § 3.307(b) (2017).

Mood disorder, NOS, and PTSD, however, are not classified as psychoses and, as such, service connection may not be granted on either presumptive basis for chronic diseases.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a), 3.384 (2017).

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2017).

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(d), (f)(2) (2017); see also 38 U.S.C. § 1154(b) (2012).

Similarly, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(d), (f)(3).

Otherwise, the law requires verification of a claimed stressor.  Where a determination is made that the veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-96; Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

In making determinations, VA is responsible for ascertaining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Here, the Board reviewed all evidence in the claims file, with an emphasis on that which is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claim.

The Veteran's VA medical records show that in August 1997 he participated in numerous group sessions for substance abuse, cocaine and alcohol.  The initial intake note reflects that the Veteran reported the primary purpose of his seeking treatment was to stop cocaine use, but it was noted that he made it very clear that he did not intend to give up marijuana use.

In his September 2012 statement in support of claim, the Veteran stated that ever since his time in the military, his life has been tough.  He stated that while serving he lost two pilots and a crewman.  He stated that his jet crash-landed on the carrier and that the pilot, who ejected, was badly injured from hitting the cockpit.  The Veteran stated that he was on his third marriage, had mood swings, and still seemed to be mad at the world.  He stated that he still has dreams about his jet crashing on the flight deck, and he is not comfortable talking about it.

In a December 2012 statement, the Veteran's brother reported that the family had noticed many changes in the Veteran's behavior in the last few years.  It was stated that the Veteran had become withdrawn, no longer attending family functions, and that he no longer had interest in his hobbies.  It was stated that the Veteran had panic attacks severe enough that he would stay at home, become depressed, and sleep.  The Veteran's brother stated that the family felt that the Veteran has PTSD and that as a result his life had changed dramatically.

In January 2013, the Veteran was afforded a VA examination for PTSD, which included an in-person examination and complete review of the claims file.  The examiner noted that the Veteran's service and post-service medical records were silent for any psychiatric appointments, treatment, or medication.  It was noted that the Veteran's medical problems list, recorded in July 1997, included cocaine dependence and alcohol abuse.

During the examination, the Veteran reported that he had a history of marijuana use but that he had not used it since 1971.  He reported that he had been abstinent from cocaine use since 1998.

The Veteran reported that while in service, on one occasion, he lost a jet and almost lost a pilot.  When the jet was landing, the deck pitched and the starboard landing gear collapsed.  The pilot ejected and survived but was bloodied when he was brought on board, and the plane went over the side and exploded.  The Veteran reported that he was scared that he might have lost the pilot and that there would be an inquiry with his name being involved.  He reported that he was quite stressed for several days waiting for the inquiry, but there was no formal resolution.

The Veteran also reported that he was somewhat anxious and frightened the first time he went to the Philippines due to the native guards and soldiers being heavily armed.  He reported that he had been told that they could kill him if they wanted to if he was off the base at night.

The Veteran reported that about two to three times a year he would have a dream about the jet accident.  The Veteran denied intrusive ideation during the day, still enjoying being around jets and liking to drive to the airfield to watch them.

The Veteran reported that he was shot in 2001 in an attempted robbery.  He reported that since that incident, he has anxiety going into minority-dominated areas.

The examiner opined that the Veteran appeared to have some mild anxiety, some of which was more likely attributable to the sequela of the attempted robbery in 2001.  It was noted that the Veteran reported that he was able to manage any kinds of symptoms secondary to the jet incident.  It was stated that there was no organized symptomatology around his experiences in the Philippines.  It was opined that the Veteran was subclinical for PTSD.  The examiner opined that the Veteran's clinical presentation was best described as being subsumed under mood disorder, NOS, and that there was no clear regular nexus with his military experience.

The examiner indicated that the Veteran did not have a diagnosis of PTSD that conformed to DSM-IV criteria.  Based upon history, the Veteran's diagnoses included continuous cocaine dependence and continuous alcohol abuse.  The examiner diagnosed the Veteran with mood disorder, NOS.  The examiner opined that the Veteran's psychosocial stressors were in the financial and occupational areas and appeared to be subjectively mild in intensity.

The examiner opined that the incident with the jet was not adequate as a stressor to support a diagnosis of PTSD.  It was opined that the event was not related to a fear of hostile military or terrorist activity because enemy action was not involved.  Likewise, the examiner opined that the Veteran's experience in the Philippines was not adequate as a stressor to support a diagnosis PTSD.  It was opined that because the Veteran reported not ever actually feeling functional fear that the necessary emotional valence was not clearly reported.

The Veteran's VA medical records show that he was seen by primary care psychology in September 2014 for "low mood."  It was noted that the Veteran was stationed in Vietnam but did not have combat.  The Veteran reported that he still dreamed about a pilot wrecking a jet on his landing deck, but the pilot did not die.  The Veteran denied any significant psychological sequelae resulting from the incident.  The Veteran reported smoking one to two marijuana joints per day and indicated that he was not willing to quit.

It was noted that the Veteran was prescribed Valium by his private primary care physician, and during this contact he requested a refill.  It was noted that the Veteran was not motivated to discuss reducing marijuana use and that he insisted on a refill of his Valium prescription.

During the September 2017 videoconference Board hearing, the Veteran testified about the jet crash during service.  He stated that the jet hit the deck too hard and the right side landing gear collapsed with the wing tip hitting the deck.  He stated that the pilot was able to maneuver the plane off the deck to avoid running into the other planes that had already landed.  He stated that the pilot ejected and the plane hit the water, exploding.  The Veteran stated that he spent the whole night in his bed worried to death that the pilot would be lining up before the captain and all the questions.

The Veteran testified that as the plane was coming down, he was thinking that everyone on the deck with him was going to die; he was afraid everything was going to explode.  The Veteran explained that he was concerned about liability for the crashed aircraft because he was the last person to look at the jet's hydraulics before it launched off the catapult.  The Veteran stated that he had recurring dreams about the incident, living the night all over again.

The Veteran also testified about being informed of Martial law the first day he arrived in the Philippines and being told not to be on the streets after midnight.  He stated that one night coming back to the base gates they heard a commotion and saw Philippine nationals with machine guns, yelling at somebody.  He reported that they heard the machine guns go off as if they were shooting the person down.  The Veteran stated that from that point on, he did not much care about leaving the base.  The Veteran stated that he had recurring dreams and thinks about the Philippine nationals walking through the streets with machine guns.

The Veteran stated that within two years of leaving service he started having mood and anxiety problems.  The Veteran explained that he was newly married, expecting a child, and he was disappointed that Boeing and Douglass wanted him to go to school before hiring him.  He stated that it seemed like a series of disappointments that made him angry.  He stated that he started fighting with his wife, the marriage ending in a bitter divorce, and a second marriage failed.  The Veteran indicated that he treated his anxiety and depression with drugs.  He stated that he used harder drugs for seven years, and that he had been clean for sixteen years.

The Veteran stated that he did not have much faith in psychiatric treatment so he has not gone to the VA psychiatrist.  The Veteran stated that he takes Trazadone to help him sleep, which he obtains from his primary care physician.
The Veteran stated that, during the January 2013 VA examination, he thought the examiner had already made his mind up and that the examiner did not know how stressful being on a flight carrier was.  The Veteran stated that while on deck he had to carry an eighty-pound chain bag and that he feared for his life because if a jet turned and he did not see it, he could have been over the side with this weight on his back.

The Veteran stated that he has not been diagnosed with PTSD.

With respect to the first Holton element, current disability, there must be competent medical evidence of the existence of the claimed disability at some point during the Veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim"); Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Generally, the Board notes that the Veteran and his brother, while entirely competent to report the Veteran's symptoms, they are not competent to proffer an opinion as to diagnoses or the etiologies of disabilities.  Such opinions require specific medical training and are beyond the competency of a lay person.  In the absence of evidence indicating that they have the medical training to render medical opinions, the Board must find that their contentions in these regards to be of no probative value.  See 38 C.F.R. § 3.159(a)(1)-(2) (2017) (defining competent medical evidence and competent lay evidence); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that competent lay evidence requires facts perceived through the use of the five senses); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (stating that "lay persons are not competent to opine on medical etiology or render medical opinions.").  Accordingly, the lay evidence offered by the Veteran in support of his claim is not competent evidence to support any specific diagnosis or etiology of a disability.

Here, indeed, the Veteran stated during his September 2017 hearing testimony that he had not been diagnosed with PTSD, nor did he claim to have any particular symptoms of PTSD.  The Veteran testified about stressing events that occurred while in service and that he had dreams about them.  During the January 2013 VA examination, the Veteran reported that he dreamed about the jet accident two or three times a year.  His medical records from September 2014 show that he denied any significant psychological sequelae from the jet crash.

The medical evidence of record shows that the examiner conducting the January 2013 VA examination found that the Veteran did not have PTSD.  Other medical evidence shows that the Veteran was treated for cocaine addiction in 1997 without any other mental health issues being noted.  Accordingly, without a diagnosis of PTSD, the claim fails as to PTSD and the evidentiary standards under 38 C.F.R. 
§ 3.304(f) (2017) do not apply.

The Veteran, however, was diagnosed with mood disorder, NOS, during the January 2013 VA examination, which is encompassed by the Veteran's claim for service connection for an acquired psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the first Holton element is met.

With regards to the second Holton element, in-service incurrence or aggravation of a disease or injury, the Veteran's service treatment records are silent for any symptoms, complaints, diagnosis, or treatment of a mental health condition, and the Veteran does not contend otherwise.  Indeed, the Veteran testified that it was within two years of leaving service that he started having mood and anxiety problems, after getting married and expecting his first child.  Accordingly, the second Holton element is not met, and the claim fails.

With respect to the third Holton element, medical nexus, in the absence of evidence of in-service incurrence or aggravation of a mental health condition, a medical nexus opinion would seem to be an impossibility.  Indeed, in the report of the January 2013 VA examination, the examiner opined that there was no clear regular nexus with the Veteran's military experience and his mood disorder.  The examiner opined that the Veteran appeared to have some mild anxiety that was more likely attributable to the sequela of being shot during an attempted robbery in 2001.  The Board notes that this opinion as to timeframe is supported by the Veteran's brother's December 2012 statement that the Veteran's family noticed changes in his behavior in the last few years.  The examiner additionally opined that the Veteran's psychological stressors were in the financial and occupational areas.  Accordingly, the third Holton element is not met, and the claim would also fail on this basis.

Based upon the foregoing, as the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply, and the claim must be denied.  See 38 U.S.C. §§ 501, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

As to the issues of entitlement to service connection for COPD and to an initial compensable rating for facial scar, the appeal is dismissed.

Service connection for an acquired psychiatric disorder, to include mood disorder, NOS, and PTSD, is denied.


REMAND

The Veteran essentially contends that his bilateral hearing loss is related to his period of active service, to include exposure to hazardous noise.  The Veteran's Certificate of Release or Discharge from Active Duty shows that his military occupational specialty (MOS) was Aviation Structural Mechanic, Hydraulic F-8, and his claim of in-service hazardous noise exposure is consistent with this MOS.

In January 2013, the Veteran was afforded a VA examination for hearing loss, and the Veteran was diagnosed with bilateral sensorineural hearing loss in the frequency range of 500 to 4000 Hertz.  The examiner indicated that the Veteran's bilateral hearing loss was not at least as likely as not caused by or a result of an event in military service.  The following was provided as a rationale:  "Audiometric evaluations at entrance and separation show very little difference in thresholds."

The Board finds this opinion inadequate for failing to provide a well-articulated rationale for the opinion, citing to the record and providing a medical explanation that the Board can utilize in making a fully informed decision.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-04 (2008); Barr v. Nicholson, 21 Vet. App. 303, 307-11 (2007); Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  Hence, the Veteran must be afforded another VA examination to determine the etiology of his present bilateral hearing loss, taking into account his statements about hazardous noise exposure, onset of symptoms, the record evidence, and accepted medical principles.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the etiology of his present bilateral hearing loss.  The claims file (including Virtual VA and VBMS documents) and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.

The audiometry examination must include a speech recognition test using the Maryland CNC wordlist and a puretone audiometry test.  Any and all studies, tests, and evaluations deemed necessary by the examiner should also be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  Before rendering an opinion, the examiner is asked to determine if the audiological results in service represent ASA or ISO units.  If this cannot be determined, the examiner should presume the reports are in ASA units.  If ASA units were reported (or presumed reported) during service, the examiner should convert those findings into ISO units.  A thorough explanation for any opinion must be provided.

The examiner must obtain a full history from the Veteran.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.

The examiner must provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's present bilateral hearing loss disability was caused or aggravated by his active service, including noise exposure therein.

In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss that results from noise exposure generally presents or develops in most cases, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.

The examiner should note that the absence of evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


